Title: To Benjamin Franklin from Ingenhousz, 19 November 1783
From: Ingenhousz, Jan
To: Franklin, Benjamin


          
            
              Dear friend.
              Vienna Nov. 19. 1783.
            
            I recieved your favour dated Passy Sept. 2. 1783, with an inclosed of Mr. Samuel Lewis Wharton, which Contained a bill of exchange of 8000 L. tournois. He refers to a lettre which mr. Sam. Wharton wrote to me on the 14 of April by the Way of France and on the 29 of may by the way of France, of which letters none came to right, which is probably owing to the want of paying the postage to the frontiers of Germany or from Holland to Frankford. As there will probably go regular paquets from America to France and Holland, you would Doe a service to your country and to all Europe now greately interested in the Correspondence with America, if you ordred to be publish’d through your Country, that all lettres directed to any place beyond France or Holland must first be payed for to Frankford and that they can not be recieved at the post office without this postage being payed, and that, for security’s Sake, such letters will be marked at the post office in America postage payed to Frankford. Without a similar precaution the most part of letters Send from America will only be thrown in the post office of the place where the ship arrives, and there they will remain for ever.
            I found in your lettre inclosed also a print of the allarm of the peasants at Goness and a copy of your lettre to Sir joseph Banks on that subject, for which both recieve my harty thanks. I was in hopes of recieving a copy of the next lettre you probably have or will write to him on that Subjects. I think the aerial ballons a object of great importance and should very much like to See one going up. I should be glad to know accurately in which way they are filled with inflammable air. As much as I can gess by the account of news papers, they only burn coals or straw in the middel of the ballon or under it, by which means the air within is become lighter by heat and mixed also with a miphitic air lighter than Common air and remaining therefor within the ballon. You would oblige me to give me some light in this

affaire— I hope you have recieved my lettre Dated Aug. 15th and one afterwards containing a bill of exchange on Amsterdam to be Send to a nursery Man or Gardener in America on account of our vice-chancelour of Bohemia. I should be glad to know, whether you forwarded it, as Count Choteck should like to know it— As to the different questions of the former letter, never mind whether you answer on all of them or only on Som— I employed the 8000 Livr. sent me by mr. Wharton in the mercantil undertaking, which is a goying on in king’s ships from france to China, for private concerns by why of actions.
            If I may trust on what mr. le Begue writes me, my book now allready two years in the press will soon come out. I have matter enough ready for a second volum of my book on Vegetables, but am at a loss how to get it printed as I am afrayed of its remaining, just as the present book, some years in the press by avarice and want of faith of the bookseller. A second Volum of the Collection of Detached opuscula, of which you have a Copy in the German language, will soon be printed here. Mr. Molitor, how [who] translated the first volum from my manuscripts, is busy with it— Mr. le Begue has sent me a pamphlet of mr. Lavoisier on heat Containing experiments made by order of the Royal academie: but I See they have nothing similar to what you will find in my book now printing— I should be proud of the honour of being made a membre of your Philosophical Society of Philadelphia. If you still keep Connection with it, as

President, I should be obliged to you to propose me— I have not seen mr. Vynbrenner and doe not know whether you forwarded to him the introductory letters you promish’d to send him for his commissary whose name I mentioned to you— I am sorry to see that your old masters, after being humbled by you more than any nation was ever before, exert the small remains of their usual pride and haughtiness against my Country, where they are now generaly hated as much as in America. I trust however, that the Dutch will no more submit their necks under the yoke of that Corrupted nation.
            I hope you will find some leasure hour to let me know Some news from you.
            I begg the favour of forwarding the inclosed packet containing M.S. for the press, to Mr. le Begue, and the others to America. Have you some fresh American news papers to spare?
            I am with the greatest estime Dear friend Your most obedient humble servant
            
              J. Ingen Housz
            
          
          
            I am informed that Mr. Sam. Wharton is in som difficulty about an immense tract of land he baught from the indians, and that the affaire is braught in Congress to be decided, and that there is good hoop of his Succeeding.
          
          
         
          to his Exc. Benjam. Franklin at Passy
        